IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

BRANDON GRAVES,                       NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-1192

REEMPLOYMENT
ASSISTANCE APPEALS
COMMISSION and W W GAY
MECHANICAL
CONTRACTOR,

      Appellees.

_____________________________/

Opinion filed November 10, 2014.

An appeal from an order from the Reemployment Assistance Appeals
Commission.
Frank E. Brown, Chairman.

Brandon Graves, pro se, Appellant.

Cristina Angelica Velez, Tallahassee, for Appellees.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., BENTON, and MARSTILLER, JJ., CONCUR.